Citation Nr: 1021587	
Decision Date: 06/10/10    Archive Date: 06/21/10

DOCKET NO.  05-14 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a rating in excess of 10 percent prior to 
April 17, 2009, and in excess of 20 percent after April 17, 
2009 for a recurrent left ankle sprain. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. M. Donahue, Associate Counsel 




INTRODUCTION

The Veteran had active military service from August 1980 to 
August 1984.

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in St. Petersburg, Florida, 
Montgomery, Alabama, and Huntington, West Virginia.

In December 2008, the Board remanded the claim on appeal for 
further development and readjudication.

In a March 2005 decision, the Montgomery, Alabama RO 
increased the Veteran's disability rating to 10 percent for a 
left ankle disability effective the date of claim.  In an 
August 2009 decision, the Huntington, West Virginia RO 
increased the Veteran's disability rating to 20 percent for a 
recurrent left ankle sprain effective April 17, 2009.  As 
higher schedular evaluations for the disability is possible 
for each time periods, the issues of entitlement to a ratings 
in excess of 10 percent prior to April 17, 2009, and in 
excess of 20 percent after April 17, 2009, remain before the 
Board on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claims herein decided has been accomplished.

2.  For the time period prior to April 17, 2009, recurrent 
left ankle sprain was manifested by dorsiflexion to10 degrees 
and plantar flexion to about 45 degrees.

3.  For the time period after April 17, 2009, recurrent left 
ankle sprain is manifested by dorsiflexion to10 degrees and 
plantar flexion to about 5 degrees.



CONCLUSION OF LAW

The criteria for an initial rating in excess of 10 percent 
for a recurrent left ankle disability prior to April 17, 
2009, and in excess of 20 percent for the period beginning 
April 17, 2009, have not been met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2009); 38 C.F.R. § 4.71a, Diagnostic Code 5299-
5271 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VCAA

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) , and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled. 
 In this case, the Veteran filed his service connection claim 
in April 2004.  Thereafter, he was notified of the provisions 
of the VCAA by the RO in correspondence dated in April, June, 
and December 2004.  These letters notified the Veteran of 
VA's responsibilities in obtaining information to assist the 
Veteran in completing his claim, identified the Veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and provided other pertinent information regarding 
VCAA.  Subsequently, the claim was reviewed and a 
supplemental statement of the case (SSOC) was issued in 
August 2009.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 
Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), reversed 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); Mayfield v. 
Nicholson (Mayfield II), 20 Vet. App. 537 (2006); Kent v. 
Nicholson, 20 Vet. App. 1 (2006), Mayfield v. Nicholson 
(Mayfield III), 499 F.3d 1317 (Fed. Cir. 2007).   38 C.F.R. 
§ 3.159 was revised, effective May 30, 2008, removing the 
sentence in subsection (b)(1) stating that VA will request 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  Subsection (b)(3) was 
also added and notes that no duty to provide § 5103(a) notice 
arises "[u]pon receipt of a Notice of Disagreement" or when 
"as a matter of law, entitlement to the benefit claimed 
cannot be established."  See 73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (hereinafter "the Court") in 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), found that the 
VCAA notice requirements applied to all elements of a claim.  
An additional notice as to this matter was provided in March 
2006.

The Veteran has been made aware of the information and 
evidence necessary to substantiate his claim and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claim during the course of this appeal.  His 
service treatment records and post-service VA treatment 
records pertaining to his disability have been obtained and 
associated with his claims file.  The Veteran was provided VA 
examinations in July 2004 and April 2009 to determine the 
severity of his left ankle disability.  Although the Veteran 
was invited to identify any treatment so that the RO could 
obtain the treatment records, the Veteran did not respond, as 
indicated by his representative's May 2010 statement. 
 
Furthermore, he has not identified any additional, relevant 
evidence that has not otherwise been requested or obtained. 
 The Veteran has been notified of the evidence and 
information necessary to substantiate his claim, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating his claim.

Laws and Regulations

The severity of a service-connected disability is 
ascertained, for VA rating purposes, by the application of 
rating criteria set forth in VA's Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (2009) (Schedule).  To 
evaluate the severity of a particular disability, it is 
essential to consider its history.  See Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1 and 4.2 
(2009).

Where there is a reasonable doubt as to the degree of 
disability, such doubt will be resolved in favor of the 
claimant.  See 38 C.F.R. §§ 3.102, 4.3 (2009).  In addition, 
where there is a question as to which of two disability 
evaluations should be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  See 38 C.F.R. § 4.7 (2009).

The Court has also held that in a claim of disagreement with 
the initial rating assigned following a grant of service 
connection separate ratings can be assigned for separate 
periods of time, based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

The Board further acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  See 
Hart v. Mansfield, 21 Vet. App. 505 (2007).  The analysis in 
the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

In this case, the Veteran was assigned an initial 10 percent 
disability rating for a left ankle disability under 
Diagnostic Code 5299-5271 for the time period prior to April 
17, 2009, and 20 percent for a left ankle disability under 
Diagnostic Code 5299-5271 after April 17, 2009.  

527
0
Ankle, ankylosis of:

In plantar flexion at more than 40º, or in 
dorsiflexion at more than 10 degrees or with 
abduction, adduction, inversion or eversion deformity
4
0

In plantar flexion, between 30º and 40º, or in 
dorsiflexion, between 0º and 10º
3
0

In plantar flexion, less than 30º
2
0
38 C.F.R. § 4.71a, Diagnostic Code 5270 (2009).

527
1
Ankle, limited motion of:

Marked
20

Moderat
e  
10
38 C.F.R. § 4.71a, Diagnostic Code 5271 (2009).

 
38 C.F.R. § 4.71, Plate II (2009)

Factual Background

Service treatment records indicate the Veteran was treated 
for an inverted ankle with pain, swelling, and casting in 
June 1982 and recasting in November 1982, and a sprained 
ankle in April 1983. 

In an April 2004 VA progress note, the Veteran complained of 
intermittent left ankle pain on dorsi/plantar flexion and 
movement and swelling.  Upon examination, the examiner noted 
that the left ankle showed prominent lateral malleolus, no 
effusion or capitation.  An x-ray report from that time found 
mild degenerative changes in the tarsal bones, and 
unremarkable ankle joint.  In June 2004, he complained of 
chronic left ankle pain.  On examination of the left ankle, 
dorsiflexion was noted to be to 20 degrees with complaints of 
pain.  He was given instructions in home exercise to 
strengthen the left ankle.

During a July 2004 VA examination, the Veteran complained of 
constant pain especially when he walks, stiffness, and 
chronic swelling of the left ankle.  He reported he was 
treated with a brace, physical therapy, and splints and 
occasionally used a cane.  Upon examination, the examiner 
found dorsiflexion to 10 degrees, plantar flexion to about 45 
degrees with pain over the anterior part of the ankle.  The 
examiner noted slight swelling, strength 5/5 in the lower 
extremities, and 4/5 strength on dorsiflexion and plantar 
flexion, probably due to pain.  The examiner reported his 
gait was within normal limits and his toes have normal 
function.  The diagnosis was history of a severe left ankle 
strain, with chronic pain and joint instability. 

During August and September 2004 VA physical therapy 
sessions, the Veteran complained of a left ankle pain that is 
"sharp" and constant in nature, located just posterior to 
medial distal tiba condyle, and with "tightness" in the 
Achilles tendon. 

In a September 2004 VA podiatry note, the examiner found 
dorsalis pedis and posterior tibial pulses are palpable, no 
pitting edema, capillary refill within normal limits, 
epicritic sensation is intact. On orthopedic examination, the 
examiner reported remarkable pain on palpation about the 
medial maleoulus and with range of motion of ankle mortice, 
no crepitus, remarkable swelling near the anterior lateral 
ankle joint with possible ganglion or outpocketing of joint 
capsule, and dorsal or plantar lesions. 

In an October 2004 VA follow-up, the examiner found normal 
but guarded range of motion in plantar flexor and 
dorsiflexion, resistance to any attempts of inversion and 
eversion, no significant swelling about the ankle, marked 
tenderness to palpation over the tibialis anterior tendon at 
the level of the ankle joint and less so at the posterior 
tibial tendon and peroneal tendons, talar tilt and anterior 
drawer were negative although he does guard, and distal motor 
and sensory is intact and normal.  An x-ray report from that 
time was normal.  

In a subsequent October 2004 VA progress note, the examiner 
found pedal pulses 2+, tissues surrounding both lateral an 
medial malleous are tender to palpation, with no distinct 
warmth or edema, and positive for discomfort upon active and 
passive range of motion of the left ankle.  It was noted that 
a October 2004 MRI report was normal.  The diagnosis was 
chronic left ankle discomfort. 

During October and November 2004 VA follow-ups, the examiner 
found that the left ankle was essentially unchanged in that 
there was normal/good range of motion in plantar and 
dorsiflexion, resisted inversion and eversion but with 
coercion appeared to have full motion in those directions.  
The examiner reported that he was extremely tender over his 
tibialis anterior tendon, but was neurovascularly intact 
distally.  During the November 2004 follow-up, the examiner 
also found some associated swelling. 

In a January 2005 VA progress note, the Veteran complained of 
left ankle pain, and the examiner noted pain in medial and 
left ankle Achilles tendon area on dorsiflexion, otherwise 
negative examination. 

In a February 2005 VA progress note, the Veteran complained 
of anterior lateral left ankle pain which was worse on 
dorsiflexion.  Upon examination, the examiner noted he had 
good range of motion, tenderness primarily over the anterior 
lateral ankle joint and the lateral malleolus with no 
tenderness over the tibialis anterior tendon.  An x-ray 
report from that time found no bony pathology and no visible 
soft tissue pathology.  

During a February 2005 pain clinic evaluation, the Veteran 
complained of sharp, stabbing, needle-like pain, and 
increased aching with cold weather.  Upon examination, the 
examiner reported he was able to walk on toes and heels with 
difficulty due to left ankle pain and he was intact to 
pinprick and light touch bilaterally.  The examiner also 
noted he had decreased range of motion with left ankle 
especially inversion/eversion, pain with active and passive 
range of motion, and tenderness to medial malleolus to 
calcaneous on let foot as well as just anterior to lateral 
malleolus.  

A March 2005 VA emergency room note reported an electric 
wheelchair ran over his left foot.  

VA progress notes dated in November 2004 to March 2005 
indicate the Veteran was treated with physical therapy, a 
boot, and medication through the VA chronic pain clinic. 

In a May 2005 VA progress note, the examiner noted range of 
motion findings of dorsiflexion to 20 degrees and minimal 
active inversion and eversion of ankle with complaints of 
pain. 

During an April 2009 VA examination, the Veteran complained 
of increased persistent pain, persistent accompanying edema, 
and pain that radiates up his leg making him unable to walk 
at fast pace, run, and stand for extended periods of time. He 
also complained of giving way, stiffness, weakness, 
incoordination, decreased speed of joint motion, swelling, 
and stated that it affects the motion of the joint.  Upon 
examination, the examiner noted poor propulsion, tenderness, 
and guarding movement, but no instability, tendon 
abnormality, or angulation ankylosis.  Range of motion 
findings included active and passive plantar flexion to 10 
degrees with pain and limited range of motion on repetitive 
use of 10 to 5 degrees, active and passive dorsiflexion to 5 
degrees, with pain and loss of motion on repetitive use of 
five to three degrees.  The examiner also found no obvious 
deformity, tenderness diffusely on the anterior lateral joint 
line as well as distal fibula and dorsum of the foot, no 
instability on stress testing, negative anterior drawer sign, 
no warmth or erythema, no crepitus, good weight bearing 
posture, and intact sensation.  An x-ray report found no 
evidence of acute injury or significant degenerative change, 
and an MRI scan found mild tendonosis distal Achilles tendon, 
and mild degenerative arthrosis talonavicullar joint.  The 
examiner opined that he had only a mild impairment caused by 
ankle symptoms.  The examiner also reported significant 
effects on usual occupation due to decreased mobility and 
pain.

Analysis

Prior to April 17, 2009

Comparing the ranges of motion shown during the period prior 
to April 17, 2009 (10 degrees of dorsiflexion; 45 degrees, 
plantar flexion at the worst) with the norms, it is clear 
that the left ankle limitation of motion does not more nearly 
approximate a marked rather than moderate level of 
impairment.  Hence, the evidence shows that the Veteran's 
left ankle disability does not more nearly approximate the 
criteria for a 20 percent rating than those for a 10 percent 
rating at any time during the initial evaluation period.  The 
Board has also considered whether a rating in excess of 10 
percent based on a greater limitation of motion due to pain 
on use, including use during flare-ups, is warranted.  The 
Board observes that there is no objective evidence that the 
Veteran's left ankle is further limited by fatigue, weakness, 
lack of endurance, or incoordination.  See 38 C.F.R. §§ 4.40, 
4.45 (2009); DeLuca v. Brown, 8 Vet. App. 202 (1995).

To give the Veteran every consideration in connection with 
the matters on appeal, the Board has considered all 
potentially applicable diagnostic codes under 38 C.F.R. § 
4.71a in rating his left ankle disability.  None of the 
competent medical evidence of record shows that the Veteran 
has ankylosis of the ankle; ankylosis of subastragalar or 
tarsal joint; or malunion of os calcis or astragalus.  See 
38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273 (2009).  
See Butts v. Brown, 5 Vet. App. 532, 539 (1993) (holding that 
the Board's choice of diagnostic code should be upheld so 
long as it is supported by explanation and evidence).  
Therefore, the assignment of rating in excess of 10 percent 
for the Veteran's left ankle disability based upon any of 
these diagnostic codes is not warranted.  

In conclusion, the evidence of record does not reflect any 
findings that would warrant a rating in excess of 10 percent 
under the schedular criteria for a left ankle disability 
during the time period prior to April 17, 2009.

After April 17, 2009

Based upon the evidence of record, the Board finds that since 
April 17, 2009, the Veteran is receiving the maximum 
schedular rating for his recurrent left ankle sprain 
disability.  A maximum schedular 20 percent rating is 
assigned for disabilities manifested by marked ankle 
limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5271.  There is no evidence of a tibia or fibula impairment 
manifested by malunion or nonunion as to warrant a higher 
alternative disability rating.  Therefore, entitlement to a 
rating in excess of 20 percent for a left ankle disability is 
not warranted.

The Board acknowledges the Veteran's contentions that his 
disability is more severely disabling.  However, as noted 
above, the Veteran is not a licensed medical practitioner and 
is not competent to offer opinions on questions of medical 
causation or diagnosis.  See Grottveit v. Brown, 5 Vet. App. 
91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  The Board has also considered staged ratings, under 
Fenderson v. West, 12 Vet. App. 119 (1999) and Hart v. 
Mansfield, 21 Vet. App. 505 (2007), but concludes that they 
are not warranted.

The Board has also considered whether referral for 
extraschedular consideration is suggested by the record.  In 
Thun v. Shinseki, F.3d 1366 (Fed. Cir. 2009), the Court 
articulated a three-step inquiry for determining whether a 
veteran is entitled to an extraschedular rating.  First, the 
Board must determine whether the evidence presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Second, if the schedular evaluation is found 
inadequate because it does not contemplate the claimant's 
level of disability and symptomatology, the Board must 
determine whether the claimant's disability picture exhibits 
other related factors such as those provided by the 
regulation as "governing norms."  Third, if the rating 
schedule is inadequate to evaluate a veteran's disability 
picture and that picture has attendant thereto related 
factors such as marked interference with employment or 
frequent periods of hospitalization, then the case must be 
referred to the Under Secretary for Benefits or the Director 
of the Compensation and Pension Service to determine whether 
the veteran's disability picture requires the assignment of 
an extraschedular rating.  38 C.F.R. § 3.321 (2009).

In the case at hand, there is no objective evidence that the 
disability picture presented is exceptional or that schedular 
criteria are inadequate.  In this case, the Board finds there 
is no evidence of any unusual or exceptional circumstances, 
such as marked interference with employment or frequent 
periods of hospitalization related to his left ankle 
disability that would take the Veteran's case outside the 
norm so as to warrant the assignment of an extraschedular 
rating during the appeal period.  The impairment caused by 
the left ankle disability is contemplated by the schedular 
ratings assigned.

(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a rating in excess of 10 percent prior to 
April 17, 2009, and in excess of 20 percent after April 17, 
2009, is denied. 




____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


